DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 10/26/21.  Applicant amended claims 1-10 and added new claims 11-12.  Therefore, claims 1-12 are currently pending in this application.

                                                     Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
a) INGENERAL.—The specification shall contain a written description of the invention,
and of the manner and process of making and using it, in such full, clear, concise, and
exact terms as to enable any person skilled in the art to which it pertains, or with which it
is most nearly connected, to make and use the same, and shall set forth the best mode
contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner
and process of making and using it, in such full, clear, concise, and exact terms as to
enable any person skilled in the art to which it pertains, or with which it is most nearly
connected, to make and use the same, and shall set forth the best mode contemplated
by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre -AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1 of the amendment filed on 10/26/21, the applicants added the claimed combinations including “to control the voltage applied to the discharge electrodes to reduce 
Claims 2-10 are rejected by virtue of their dependence on claim 1.
The amendment filed 10/26/21 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public
use, on sale, or otherwise available to the public before the effective filing date of the
claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patent or application, as the case may be, names another inventor and was effectively
filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Kasai et al. (JP 2006-266179).



With regard to claim 1:
Kasai discloses a control device for an internal combustion engine, the internal combustion engine comprising:
an engine body;
a filter (20) (Fig. 1, par. [0071, 0094]) provided in an exhaust passage of the engine body and trapping PM in exhaust; and 
a charging device (10) (Fig. 1) provided in the exhaust passage upstream of the filter, and having discharge electrodes inside the charging device, wherein
the discharge electrodes are configured to, when a voltage is applied to the discharge electrodes, charge the PM in exhaust flowing into the filter to make the PM aggregate (see par. [(0071, 0075, 0085, 0089]), 
the control device (50) (Fig. 1) is configured to control an amount of charging of the PM in exhaust flowing into the filter (see par. [0074]),
the control device is configured to control the voltage applied to the discharge electrodes to reduce the amount of charging of the PM (i.e stopping the charging device) as an amount of PM built up of the filter increases (i.e. when the filter reaches a predetermined amount that needs to be regenerated) (see par. [0023]).

With regard to claim 2:
Kasai discloses the control device for the internal combustion engine according to claim 1, Kasai further discloses wherein the control device is configured to: 
start applying the voltage to the discharge electrodes to charge the PM so that the amount of charging of the PM becomes a predetermined amount of charging when the amount of PM buildup of the filter is less than or equal to a predetermined first amount of buildup (i.e. after completion of regeneration of filter) (see par. [0055, 0127]); and 


With regard to claim 3:
Kasai discloses the control device for the internal combustion engine according to claim 2, Kasai further discloses wherein the control device is used to control burning off the PM built up on the filter to regenerate the filter (see par. [0045)), the predetermined first amount of buildup being a value corresponding to the amount of PM buildup at the time of completion of regeneration of the filter or right after completion (see par. [0127)).

With regard to claim 4:
Kasai discloses the control device for the internal combustion engine according to claim 2, Kasai further discloses wherein the predetermined second amount of buildup is the amount of PM buildup enabling judgment of formation of a layer of PM on the surface of the filter (see par. [0045)).

With regard to claim 5:
Kasai discloses the control device for the internal combustion engine according to claim 2, Kasai further discloses wherein the second amount of buildup is the amount of PM buildup enabling judgment of the possibility of trapping PM inside the pores when PM enters the pores inside the partition walls forming the filter (i.e. a final limit is exceeded by the filter device) (see par. [0045]).




Kasai discloses the control device for the internal combustion engine according to claim 2, Kasai further discloses wherein the second amount of buildup is the amount of PM buildup enabling judgment of formation of a layer of PM on the surface of the filter and enabling judgment of the possibility of trapping PM inside the pores when PM enters the pores inside the partition walls forming the filter (see par. [0045]).

With regard to claim 9:
Kasai discloses the control device for the internal combustion engine according to claim 1, Kasai further disclose wherein the PM charging control part is configured so as to drive the aggregating device to charge the PM so that the amount of charging of the PM becomes a predetermined amount of charging when the amount of PM buildup of the filter becomes less than a predetermined amount of buildup (after completing the filter regeneration) (see par. [0055, 0115, 0127]) and so as to stop the aggregating device to stop the charging of the PM when the amount of PM buildup of the filter is the predetermined amount of buildup or more (i.e. at the time filter regeneration) (see par. [0023-0027)).

With regard to claim 10:
Kasai discloses the control device for the internal combustion engine according to claim 9, Kasai further discloses wherein the control device further comprises a regeneration control
part burning off the PM built up on the filter to regenerate the filter (see par. [0021, 0022]), and the PM charging control part is further configured to stop the aggregating device to stop the charging of the PM during regeneration of the filter (see par. [0023 -0027)).

Allowable Subject Matter
Claims 11, 12 are allowed.

Response to Arguments
Applicant’s arguments filed on 10/26/21 have been considered and they are not deemed persuasive. Applicant argues that Kasai does not disclose “ the control device is configured to control the voltage applied to the discharge electrodes to reduce the amount of charging of the PM as an amount of PM built up of the filter increases.  The Office respectfully disagrees.  As shown in par [0023], Kasai discloses stopping the charging device (i.e. do not supply voltage applied to the discharge electrodes) to reduce the amount of charging of the PM as an amount of PM built up of the filter increases (i.e. when the filter reaches a predetermined amount that needs to be regenerated) (see par. [0023]).
With regard to the 112 first paragraph rejection, as shown in paragraph [0065] in the specification, it shows that “the aggregating device may also be controlled so that as the amount of PM buildup of the PM filter (for example, the sum of the amount of buildup of the cake layer Mc and the amount of buildup of the wall layer Mw) increases, the voltages (absolute values) applied to the discharge electrodes are gradually reduced to reduce the amount of charging of the PM. Therefore, the amended claim 1 is rejected under 112 first paragraph rejection.

     					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30a.m. - 5:30p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hitp://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPT©
Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571 -272- 1000.

/D. T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747